Title: Virginia Delegates to Benjamin Harrison, 14 January 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. 14th Jany. 1783.
The post having brought no mail yesterday from Virginia we have not the pleasure of acknowledging by his return any letter from your Excellency.
Congress have not recd. since the last post any official information from Europe. The gazette inclosed contains such as has come from that quarter through other channels.
The evacuation of Charlestown has at length been published from N. York, and no doubt remains of its reality. But no official report of it from Genl. Greene has yet reached us.
The deputies from the army have been heard by a Committee of Congress on the subject of their memorial. Their explanations on the several topics contained in it are deeply affecting: and demonstrate the necessity of every possible effort for their relief. The result of the deliberations of Congress for that purpose will be the subject of a future letter to your Excellency.

We have the honor to be with great respect yr. Excy’s Obt. & hble servts.
Jos: JonesJ. Madison Jr.
